19-22312-rdd         Doc 1441         Filed 01/21/20 Entered 01/21/20 12:28:00                      Main Document
                                                  Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )        Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. 214
                                                                )

                 ORDER DENYING NIAGARA MOHAWK POWER
         CORPORATION’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             Upon consideration of Motion by Niagara Mohawk Power Corporation, Pursuant to 11

U.S.C. § 362(d) and Bankruptcy Rule 4001, for Relief from the Automatic Stay and Waiver of the

Stay Imposed by Bankruptcy Rule 4001(a)(3) [Docket No. 1256] (the “Motion”), the objection of

the debtors and debtors in possession herein to the Motion, and the record of the hearing held by

the Court, after due notice, on the Motion on January 16, 2020; and, after due deliberation and for

the reasons stated by the Court in its bench ruling on the record at the hearing, it is HEREBY

ORDERED THAT:

             1.    The Motion is denied, without prejudice to the movant’s right to seek relief under

11 U.S.C. § 362(d) on materially different facts.

             2.    This Order shall be immediately effective and enforceable upon its entry.




1
      The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.



KE 66213572
19-22312-rdd   Doc 1441   Filed 01/21/20 Entered 01/21/20 12:28:00   Main Document
                                      Pg 2 of 2



 Dated: White Plains, New York
        January 17, 2020
                                        /s/ Robert D. Drain
                                        THE HONORABLE ROBERT D. DRAIN
                                        UNITED STATES BANKRUPTCY JUDGE




                                        2
KE 66213572
